UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1413



DAVID H. REIER,

                                              Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-712-WMN)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert B. Greenwalt, Catonsville, Maryland, for Appellant.     J.
Joseph Curran, Jr., Attorney General of Maryland, David M. Lyon,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David H. Reier appeals the district court’s orders granting

summary judgment to the State of Maryland on his complaint filed

under the Americans with Disabilities Act (“ADA”), 42 U.S.C.A.

§§ 12101-12213 (West 1995 & Supp. 1999) and denying his motion to

reconsider.   We have reviewed the record and the district court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.     See Reier v. Maryland, No.

CA-98-712-WMN (D. Md. Dec. 15 & Mar. 22, 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2